Title: To Thomas Jefferson from Edmund Randolph, 10 December 1789
From: Randolph, Edmund
To: Jefferson, Thomas



Dear Sir
Richmond decr. 10. 1789.

I shall make a statement of my account with Mr. Mazzei, as soon as I return home; and will forward it to you.
The encyclopedie I think a bargain, and shall retain it with pleasure. When we meet in N. York, I will pay you the price; stated in your late favor.
I thank you for the map; and shall send the other maps, with two catgut battledores, to Mr. Donald.
The senate have disagreed to the 3d. 8th. 11th. and 12th. amendments. This day has been spent in a conference; the fruit of which cannot be known before monday. I am dear sir with great truth yr. friend and serv.,

Edm: Randolph

